DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Response to Amendments
The amendments filed 02/01/2021 have been entered. Claims 1, 4-5, 8-9, 11-12, 15-16, and 19 remain pending.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
the attorney of record, Edward Ryan (Reg. No. 64,912) on 03/08/2021. 
The application has been amended as follows: 


12. (Currently amended) An execution log pruning system, comprising: 
a hardware processor; 
a memory, coupled to the hardware processor, that stores a computer program product, the computer program product comprising: 
a predictive model module, implemented by the hardware processor, configured to generate a training matrix from a set of execution traces that characterize a process, with rows of the training matrix representing individual execution traces and columns of the training matrix representing attributes of the execution traces, to learn a predictive model from the training matrix by forming a binary decision tree, wherein the predictive model determines a likelihood of a given instance reaching a specified outcome, such that attributes that are more relevant to predicting the specified outcome are placed closer to a root node of the binary decision tree than less relevant attributes; 
a relevance module, implemented by the hardware processor, configured to identify attributes in the predictive model that fall below a threshold measure of relevance to the specified outcome; and
 Page 5 of 13a pruning module, implemented by the hardware processor, configured to automatically remove the identified attributes from the set of execution traces by setting to zero any entry in the training matrix that corresponds to an attribute that falls below mine  a pruned process model from the training matrix after the identified attributes are removed, to characterize care pathways leading to hospitalization based on the pruned process model for health care determinations, and to predict that a patient will be hospitalized based on the characterized care pathways, such that only care pathways of relevant attributes are used to determine whether to hospitalize the patient.
	 
Allowable Subject Matter
Claims 1, 4-5, 8-9, 11-12, 15-16, and 19 are allowed. 
The prior art of record does not disclose the examiner amendments and the combination of the prior art of record would not have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention. 

The following is an examiner’s statement of reasons for allowance: 
Today, healthcare is one of the most important issues. The ability to quickly and accurately obtain healthcare is paramount to any modern civilization. However, the ability to quickly obtain healthcare, is, at least in part, being hindered by the shear amount of data. Sifting through this mountain of data can cause unnecessary delays, cost a patient a large amount of money, and could even cause inaccuracies which could lead to life changing mistakes. 
The instant invention introduces into the prior art a novel and unique way of determining whether or not a patient will be hospitalized. Using the claimed methods, a more accurate model of a patient could be made and this would help cut costs, improve 
The closest prior art of record is the cited Magent application (US 2010/0076799). Magent lays forth a very similar method for predicting if a patient will be hospitalized; namely by forming a binary decision tree. However, the Magent reference differs from the instant application in at least two key ways: 
1. The instant invention, as claimed, trains the binary decision tree, based upon a training matrix. At best, Magent merely uses a database to train the binary decision tree. 
2. Even if Magent taught or otherwise rendered obvious the claimed “training matrix” which the examiner contends, Magent clearly fails to disclose that the final model (i.e. the claimed “pruned process model”) is only acquired after non-relevant attributes are removed. 
In order to overcome the deficiencies of Magent, the examiner turned to Ren et al. (US 8,996,436). Ren arguably teaches a “training matrix.” However, Ren also differs from the instant invention in at least two key ways: 
1. The “training matrix” of Ren is not generated “…from a set of execution traces…” as claimed. At best, the “training matrix” of Ren is merely a representation of the collected data and does not come from any specific source (i.e. an execution trace). 
2. The instant invention actively sets an entry to zero if that entry (i.e. attribute) is below a certain threshold. Again, Ren fails to disclose this feature. At best, if an entry is zero in the matrix of Ren, it is because that particular attribute is negligible or is not of interest to the user; not the result of that attribute undergoing the claimed “threshold” “test”. 
after attributes are removed from the training matrix.  
For at least the reasons above, independent claims 1, 11, and 12 are allowable. Further, by virtue of dependence, Claims 4-5, 8-9, 15-16, and 19 are also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                          
/ANN J LO/ Supervisory Patent Examiner, Art Unit 2126